Citation Nr: 1815698	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral strain with degenerative arthritis, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to December 14, 2012, and as 70 percent disabling therefrom.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and T. R.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to August 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2013 and March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation due to her service-connected disabilities and, thus, became permanently and totally disabled due to service-connected disabilities.  This preserves the Veteran's right to appeal the effective dates awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The issues of entitlement to a higher initial rating for lumbosacral strain with degenerative arthritis, entitlement to a higher initial rating for radiculopathy of the left lower extremity, entitlement to a higher initial rating for radiculopathy of the right lower extremity, and entitlement to higher ratings for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  In this case, the Veteran had at least one disability rated at 40 percent disabling and a combined rating of at least 70 percent throughout the relevant period.  Therefore, the percentage requirements for a TDIU were met throughout the relevant period.

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Analysis

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in September 2012 that she last worked from July 2005 to September 2011 in customer service, and that she stopped working due to her service-connected PTSD.  At the September 2017 Board hearing, she clarified that the customer service position was at her husband's company and that she set her own schedule for the job and had no reported earnings during that period.  She has submitted a Social Security Statement confirming that she did not have any reported earnings in the years 2005 through 2011.  On a VA Form 21-8940 received in March 2013, she indicated that she last worked from June 2001 to June 2002 in sales and stopped working due to her service-connected PTSD.  She testified at the September 2017 Board hearing that she has a high school-equivalent education.

The Veteran has reported a number of limitations that she attributes to her service-connected disabilities.  At the September 2017 Board hearing, she testified that she has panic attacks when she travels alone, cannot spend much time in stores when she shops, does not leave her home very often, tends to stay in her pajamas for much of the day, and suffers from low self-esteem.  She stated that she has tried working in the past, but "It's just unrealistic for me."  She also stated that, due to her service-connected lumbosacral strain, she cannot stand in one place for any period of time, can only clean one room of her home at a time, and can perform yard work for only 15 minutes at a time.  T. R. testified at the hearing that the Veteran panics when she is around other people, avoids other people, and ignores her lawyer because she cannot handle talking with him.

The VA examiners have provided statements as to the likely effect the Veteran's service-connected disabilities would have on her ability to perform work and worklike tasks.  A May 2012 VA PTSD examiner indicated that the Veteran's PTSD causes moderate symptoms and moderate difficulty in social and occupational functioning due to persistent re-experiencing of trauma exposures, persistent avoidance and numbing, and increased arousal.  Her symptoms include suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  An August 2012 VA shoulder and arm conditions examiner stated that the Veteran's service-connected disabilities of the bilateral shoulders should essentially restrict her from work at or above the shoulder level, although she should be able to function at the level of the shoulder and below.  Additionally, throwing activities will aggravate her condition.  A December 2012 VA PTSD examiner indicated that the Veteran's PTSD causes re-experiencing, avoidance, and hyperarousal.  Her symptoms include anxiety, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  A December 2012 VA shoulder and arm conditions examiner opined that the Veteran is unable to use her arms above the shoulder level due to her service-connected disabilities of the bilateral shoulders.  A March 2016 VA back conditions examiner did not provide a statement as to the likely functional impact of the Veteran's service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities.  However, a March 2017 VA back conditions examiner stated that those disabilities interfere with the Veteran's running, climbing, repetitive bending, heavy lifting, and other strenuous activity.

In June 2015, A. Hsu, M.D., the Veteran's treating psychiatrist, wrote that the Veteran is totally disabled from employment due to mood instability, anxiety, and alcohol use, which may have worsened in the presence of multiple psychosocial stressors.  He estimated that the Veteran would be disabled for at least six months, if not longer.

In view of the foregoing, the Board finds that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  The evidence of record indicates that the Veteran's physical service-connected disabilities prevent her from performing exertional activities such as standing and walking for long periods.  They also limit her ability to reach and work above the shoulder level.  Although she can do housework and yard work for short periods, she is unable to do them for extended periods at any one time.  The Veteran's physical service-connected disabilities would therefore limit her to sedentary work that does not require reaching or working above the shoulder level.  However, the Veteran's ability to perform even sedentary work is further eroded by her PTSD, which affects her ability to interact with others, to remember details, to concentrate and persist, and to adapt to stressful circumstances, all of which are often required in sedentary positions.  In short, the Veteran's service-connected disabilities limit her to a very restricted range of sedentary work such that she would not be able to secure or follow a substantially gainful occupation in the competitive workforce.  In other words, the Veteran would require a sheltered environment that would accommodate her substantial limitations.  Indeed, her most recent job at her husband's business was in a sheltered environment.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

The Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board again notes that the AOJ will set an effective date for the award of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


ORDER

Entitlement to a TDIU is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Increased Ratings for Lumbosacral Strain and Radiculopathy

The Veteran was most recently provided a VA examination as to the service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities in March 2017.  The report for that examination includes range-of-motion measurements for the Veteran's lumbar spine.  It also reflects that the Veteran showed evidence of pain on active and passive motion.  However, the examiner did not specify whether the range-of-motion measurements were taken on active motion or on passive motion and did not indicate that he was unable to conduct both active and passive range-of-motion testing or that such testing was not necessary or not possible.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's active and passive motion.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the March 2017 VA examination report does not include results for active and passive range-of-motion testing despite the evidence of pain on both active and passive motion.  The examination report also does not include a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, the March 2017 VA examination does not include all of the information needed to rate the Veteran's service-connected lumbosacral strain.

In addition, at the March 2017 VA examination, the Veteran indicated that she has flare-ups in her service-connected lumbosacral strain.  The examiner acknowledged those assertions, but indicated that he could not say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination additionally limit the Veteran's functional ability during flare-ups.  As a rationale for that conclusion, the examiner essentially stated that he could not provide such an opinion without personally being present during a flare-up.  VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  In this case, the examiner acknowledged that the Veteran was not experiencing a flare-up in the lumbosacral strain at the time of the examination, but did not ascertain by alternative means adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding the reported flare-ups.  The examiner also did not explain why it was not feasible to estimate the Veteran's additional functional loss during flare-ups based on the information that was obtained.  Therefore, the March 2017 VA examination does not include all of the information needed to determine whether a higher rating is warranted based on additional functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In view of above, the Board concludes that the March 2017 VA examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of her service-connected lumbosacral strain and its associated radiculopathy of the bilateral lower extremities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Ratings for PTSD

The Veteran was most recently provided an examination as to her PTSD in December 2012, over five years ago.  At the September 2017 Board hearing, the Veteran testified that she has "been going down the tubes for the last two years" and has experienced increased severity in her PTSD symptoms.  She has panic attacks when she travels alone, cannot spend much time in stores when she shops, does not leave her home very often, tends to stay in her pajamas for much of the day, and suffers from low self-esteem.  In light of the evidence of record showing a possible increase in the Veteran's PTSD symptoms since the December 2012 VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the disability may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected lumbosacral strain and radiculopathy of the bilateral lower extremities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the lumbosacral spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To ensure that the information requested herein is obtained, the examination results should be recorded using Form 21-0960M-14, December 2017, Back (Thoracolumbar Spine) Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" found in VA Form 21-0960M-14, December 2017.

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected lumbosacral strain.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected lumbosacral strain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that she is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use based, for example, on the Veteran's statements as to the frequency, duration, characteristics, severity, or functional loss during flare-ups or on repetitive use over time, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so, to include a description of what information would be necessary for an estimation to be made.

The examiner should also conduct neurological testing to assess the current nature and severity of the Veteran's service-connected radiculopathy of the bilateral lower extremities, which is associated with the service-connected lumbosacral strain.

The examiner must provide a complete rationale for any opinion expressed.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected PTSD.  The record and a copy of this remand must be made available to the examiner.  The examiner must conduct all testing deemed necessary in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the statements of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


